Ray Holley, a white man, killed Fred Fowler, a negro, by shooting him with a pistol.
The grand jury indicted Holley for the offense of murder in the second degree at the fall term, 1928, of the circuit court. The trial upon said indictment was had at the fall term, 1929, of said court and resulted in the conviction of the defendant of manslaughter in the first degree, and the jury fixed his punishment at imprisonment for five years. In accordance with this verdict, judgment of conviction was duly pronounced and entered, and the defendant was sentenced to imprisonment in the penitentiary for five years and appeals.
It appears from the record that the killing complained of happened at a crap game in an isolated place in which both whites and blacks were engaged.
It appears that the deceased negro had won money from appellant, and from the state's evidence the deceased made several attempts to quit the game and stated he had to go home for his wife and take her to church. That appellant would not let him go, and when he finally did start and had gotten over a nearby fence appellant shot and killed him. Several witnesses testified to this effect. The defendant claimed that he shot in self-defense and offered evidence tending to sustain this insistence. This conflict in the evidence presented a jury question and rendered inapt the general affirmative charge requested in his behalf. The court properly refused said charge.
No exceptions were reserved pending the entire trial, and the remaining point of decision was the refusal of the court to give refused charge 2. There is no phase of this case which entitled the defendant to this charge; it was properly refused. Moreover, the court in its oral charge ably and fully covered every element of the law of self-defense. The record is in all things regular. Let the judgment of conviction from which this appeal was taken stand affirmed.
Affirmed. *Page 142